Citation Nr: 0507736	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 

The Board remanded the case to the RO in January 2004 for 
additional development.  The cause of death claim is now 
ready for final review.

Per Manlincon v. West, 12 Vet. App. 238 (1999), the issues of 
entitlement to accrued benefits and death pension benefits 
are the subject of a remand section of this decision.


FINDINGS OF FACT

1.  The veteran died in March 2001.  

2.  During the veteran's lifetime, service connection was 
established for fistula in ano, rated as noncompensable.

3.  The cause of the veteran's death was non-Hodgkin's 
lymphoma (NHL). 
 
4.  The veteran's NHL was not manifest in service or within 1 
year of separation from service and is unrelated to service.

5.  Service-connected disabilities did not cause or 
contribute to death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  VA has satisfied its duty to notify by 
means of a letter from the RO to the claimant in May 2001 and 
January 2004.

The May 2001 letter advised the claimant that VA must make 
reasonable efforts to help her get evidence necessary to 
support her claim.  It advised her that VA would try to help 
her get such things as medical records, employment records, 
or records from other Federal agencies.  She was told that 
she must give VA enough information about these records so 
that VA could request them from the person or agency who has 
them.  She was told that it was still her responsibility to 
make sure these records are received by VA, and she was told 
what she should do.  She was told when and where to send 
evidence.  Additional notification was provided in the 
January 2004 letter.

In this case, the claimant was informed of duties to notify 
and assist, and to obtain records.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The claimant was also 
provided notice that she should submit pertinent evidence in 
her possession.

Thus, in sum, the claimant was informed of the duties to 
notify, assist, and obtain records.  The claimant was 
specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  The records include the veteran's 
service medical records, private medical records, and death 
certificate.  The Board finds that VA has made reasonable 
efforts to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the claimant, and there is no other specific 
evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, there was notice before the RO determination.  
Therefore, there was subsequent VA process. 



Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  Service connection for 
malignant tumors may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When any veteran dies after December 31, 1956, 
from a service-connected or compensable disability, VA shall 
pay dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran contracted NHL while engaging in combat with the 
enemy.

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for the veteran's cause of death.

The veteran's death certificate indicates that the cause of 
veteran's death was NHL.  The veteran was not service-
connected for NHL at the time of his death.  Service 
connection may be established when there is a current 
disability, a disease or injury in service, and a link 
between the disability and the injury or disease in service.  
38 C.F.R. § 3.303.  In the case of malignancy, the link can 
be shown by showing the malignancy manifest within one year 
of service separation.  The veteran's service medical records 
do not report NHL.  His lymph glands and lymphatics were 
normal on service separation examination in March 1949.  

NHL was not diagnosed prior to December 2000.  In December 
2000, the veteran presented to Dr. Aranas with no appetite.  
He looked yellowish or jaundiced.  Later in December 2000, 
malignancy of the liver was confirmed by fine needle biopsy.  
The pathology report indicates that it was a diffuse large B-
cell lymphoma.  The veteran died from NHL in March 2001.

There is no competent evidence indicating that the veteran's 
fatal NHL was incurred in or aggravated during service, or 
manifest to a compensable degree within one year of 
separation from service.  On the contrary, the service 
discharge examination report is competent medical evidence 
that NHL was not incurred in aggravated by service and NHL 
was not shown until 2000, which was more than 50 years after 
service.  

The veteran's service-connected fistula in ano is not 
mentioned in the records from 2000 until his death in March 
2001.  The appellant has not contended that the veteran's 
service-connected fistula in ano caused or contributed 
substantially or materially to his death.  No competent 
evidence of record indicates that it played a part in 
producing death.

The Board notes that the appellant stated in September 2002 
that the veteran suffered bleeding ulcers which he got from 
service, and that Dr. Aranas stated what the veteran's real 
illness was.  While the appellant is considered competent to 
report symptoms, competent evidence is required to establish 
a medical diagnosis or etiology of a disease.  See Espiritu 
v. Derwinski,  2 Vet. App. 492, 494- 95 (1992).  Even if the 
appellant were correct, there is no competent evidence of 
duodenal ulcer during service or within 1 year of separation.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

In the appellant's April 2001 VA Form 21-534, she drew lines 
through and wrote "NA" in sections of the form requesting 
from her income and net worth information.  In July 2002, the 
RO denied accrued benefits.  In August 2002, the RO advised 
the appellant that it had denied her claims for accrued 
benefits and death pension benefits.  In September 2002, in a 
letter with a heading that states, 'NOTICE OF DISAGREEMENT IN 
DENIED CLAIMS" (emphasis added), the appellant stated that 
she disagreed with the decision VA had made.  Her reasons 
included that the veteran was a Filipino World War II veteran 
who served in an active duty status under the command of the 
USAFFE.  She stated that he was given a U.S. serial number to 
serve in the U.S. army.  She stated another reason why she 
felt she qualified for "all the VA benefit(s) that I am 
claiming for" (emphasis added).  

The RO acknowledged in August 2002 that she had claimed 
accrued benefits and death pension.  Her statement is broad 
enough to be considered, under the circumstances, a notice of 
disagreement as to the denial of death pension and accrued 
benefits.  A statement of the case has not been issued.  The 
Court has held that in such circumstances, the Board must 
remand the claim to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should issue a statement of the 
case on the issues of entitlement to 
accrued benefits and death pension 
benefits.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  If 
the appellant has or can obtain evidence, that evidence must 
be submitted by her.

The claimant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
claimant has or can obtain relevant evidence, that evidence 
must be submitted by her.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


